Citation Nr: 0526429	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  95-38 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than September 21, 
1994 for the grant of an award of special monthly 
compensation (SMC) for loss of use of a creative organ, to 
include on the basis of whether a February 1981 rating 
decision denying service connection for loss of use of a 
creative organ contained clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from November 1964 to July 
1965.  

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 1995 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio. 

In a November 1999 decision, the Board found that the 
February 1981 decision which denied service connection for 
loss of use of a creative organ did not contain CUE and that 
the criteria for an earlier effective date for both service 
connection for impotence and SMC based upon loss of use of a 
creative organ had not been met.  The veteran appealed this 
denial to the United States Court of Appeals for Veterans 
Claims (Court).  In July 2001, the Court granted a joint 
motion for remand filed by the veteran's representative and 
by the Secretary of Veterans Affairs (Secretary), vacated the 
Board's November 1999 decision, and remanded the case to the 
Board.

In a March 2002 decision, the Board denied the veteran's 
claim of entitlement to an effective date earlier than 
September 21, 1994 for the grant of service connection for 
impotence and an award of SMC for loss of use of a creative 
organ, to include on the basis of whether a February 1981 
rating decision contained CUE.  The veteran also appealed 
this decision, and, in a March 2005 memorandum decision, the 
Court vacated the portions of the March 2002 Board decision 
denying an effective date prior to September 21, 1994 for the 
award of SMC for the loss of a creative organ and determining 
that CUE did not exist in the noted February 1981 rating 
decision.  This matter has thus been returned to the Board on 
remand.




REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
to the case at hand, and the requirements therein appear to 
have been met.  

In the present case, the Board is not satisfied that the RO 
has met VA's duty to notify the veteran of the evidence 
necessary to substantiate his claim under 38 U.S.C.A. § 5103 
(West 2002) to date.  Specifically, the RO has not notified 
the veteran of exactly which portion of that evidence was to 
be provided by him and which portion VA would attempt to 
obtain on his behalf.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  Such notification is necessary before the Board 
can address the earlier effective date issue on appeal.

The Board is aware that the VCAA is not directly applicable 
in CUE cases, as the Court has determined that CUE claims are 
not conventional appeals; rather, such claims are requests 
for revisions of previous decisions.  See Livesay v. 
Principi, 15 Vet. App. 165 (2001).  However, in this case the 
veteran's earlier effective date and CUE arguments are so 
closely related that it is essential that they be addressed 
together.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final Board decision on 
one issue cannot be rendered until the other issue has been 
considered).  As such, the Board finds that it would not be 
appropriate to address the CUE matter until full VCAA 
notification on the earlier effective date matter has been 
accomplished.
  
Accordingly, this case is REMANDED to the RO for the 
following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claim. The letter must 
inform the veteran about the information 
and evidence that is necessary to 
substantiate the claim, notify him of the 
type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

2.  Then, the veteran's claim of 
entitlement to an effective date earlier 
than September 21, 1994 for the grant of 
an award of SMC for loss of use of a 
creative organ, to include on the basis 
of whether a February 1981 rating 
decision denying service connection for 
loss of use of a creative organ contained 
CUE, should be readjudicated.  If the 
determination of this claim remains less 
than fully favorable to the veteran, he 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond before this case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).






 

